                       Case 1:19-po-00299-SAB Document
                                  IN THE UNITED STATES 21  Filed 06/10/20
                                                        DISTRICT   COURT Page 1 of 2
                                                 For The
                                     EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                   ) Case No. 1:19-po-00299 SAB
                                                            )
                                Plaintiff,                  )
v.                                                          ) DEFENDANT’S SECOND AMENDED STATUS
                                                            ) REPORT ON UNSUPERVISED PROBATION
ALFRED DE LA CRUZ,                                          )
                                                            )
                              Defendant.                    )
                                                            )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
        Convicted of:     36 C.F.R. Section 2.35(b)(2)
              Sentence Date:                 February 20, 2020
              Review Hearing Date: June 25, 2020
              Probation Expires On: August 19, 2020
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $290.00 which Total Amount is made up of a
              Fine: $ 250.00    Special Assessment: $ 10.00    Processing Fee: $30.00 Restitution: $

 ☒            Payment schedule of $ 75.00 per month by the 15th of each month.

 ☐            Community Service hours Imposed of:

 ☐            Other Conditions:

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described-above.

              Otherwise:

 ☐            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

                            If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

 ☐            To date, Defendant has paid a total of $
              ☐ If not paid in full when was last time payment:      Date: Click here to enter a date.
                                                                     Amount:
 ☐            To date, Defendant has performed Click here to enter text. hours of community service.

 ☐            Compliance with Other Conditions of Probation:



 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT
       CasePOSITION:
            1:19-po-00299-SAB Document 21 Filed 06/10/20 Page 2 of 2
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:
DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             ☐             that the review hearing set for Click here to enter a date. at           Choose an item.
                           ☐            be continued to Click here to enter a date. at 10:00 a.m.; or
                           ☒            be vacated.
             ☒             that Defendant’s appearance for the review hearing be waived.

DATED: 6/8/2020                                                ____Karen L. Lynch___________________
                                                                          DEFENDANT’S COUNSEL


DATED: 6/8/2020                                                        _____//s//_William Taylor__________
                                                                       WILLIAM TAYLOR
                                                                       Assistant United States Attorney

                                                               ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☒             GRANTED. The Court orders that the Review Hearing be vacated.

             ☐             DENIED.

IT IS SO ORDERED.

Dated:            June 10, 2020
                                                                    UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
